Title: From George Washington to John Forbes, 1 January 1759
From: Washington, George
To: Forbes, John



Sir,
Williamsburg Jany 1st 1758 [1759]

The Governor writing fully to you on the present System of management, and posture of our affairs here leaves me no room to add on that head I was in hopes an Assembly woud have been calld immediately, but the Council I believe were of

Opinion that as they had met so lately and were Summond to attend sometime in February it wou’d be inconvenient to convene them sooner at this Juncture so that no measures for securing the Communication between Fort Cumberland and Fort Duquesne or in short, any thing else can be effectuated—or even attempted till their Resolutions is known thereupon.
Captn McNeill (who Commanded the first Virga Regiment in my absence) committed an Error I am informd at Rays Town in confining Mr Hoops: I am not thoroughly acquainted with the particulars of that Affair, but believe from the Accts I have receivd that Mr Hoops was equally culpable (or blamable) in detaining the Provision’s from half starvd Men. This unheeded step of McNeill’s I am told is likely to bring him into trouble, I therefore beg the favour of you Sir (being well convincd he had nothing in view by it but the care of his Men) to interpose your obliging Offices to settle the difference which will lay Captn McNeill and myself under equal Obligations to you.
I shoud be extreamely glad to hear of your safe Arrival in Quarters after your fatieguing Campaigne and that a perfect return of Health contributes to Crown your Successes. I am Sir with great esteem Yr Most Obedt & Most Hble Servt

Go: Washington

